Title: From Benjamin Franklin to the Officers and Seamen of the Alliance, 16 June 1780
From: Franklin, Benjamin
To: Officers and Seamen of the “Alliance”


Gentlemen,
Versailles, June 16. 1780.
Having judg’d fit for the Service of the United States, to appoint Comme. Jones to the Command of the Alliance in her present intended voyage to America, I hereby direct you to obey him as your Captain, till farther Orders shall be given by the honourable Congress. I am, Gentlemen, Your friend and humble servant.
B.F.Minister Plenipotentiary from the U.S. &c.
To the Officers and Seamen of the Alliance frigate.
